[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________  ELEVENTH CIRCUIT
                                                        NOVEMBER 15, 2007
                            No. 07-12752                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                   D. C. Docket No. 06-00339-CV-H-S

GREGORY HAYES,


                                                  Plaintiff-Appellant,

                                 versus

THE HARTFORD LIFE INSURANCE COMPANY,
d.b.a. Benefit Management Services,

                                                 Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                          (November 15, 2007)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
      Gregory Hayes (“Hayes”), appeals from the district court’s grant of

summary judgment in favor of The Hartford Life Insurance Company

(“Hartford”). We review the district court’s rulings on motion for summary

judgment de novo, applying the same legal standards that governed the district

court. Williams v. BellSouth Telecomms. Inc., 373 F.3d 1132, 1134 (11th Cir.

2004).

      This is an ERISA case. Hartford, the insurer and plan administrator, denied

Hayes long-term disability benefits because Hartford concluded that Hayes was

capable of working in a “light to sedentary range” occupation. The district court

found, and the parties agree, that the framework for reviewing Hartford’s decision

is the heightened arbitrary and capricious standard. Williams, 373 F.3d at 1137-

38. The first prong of this standard is to conduct de novo review “to determine

whether the claim administrator’s benefits-denial decision is ‘wrong’ ( i.e., the

court disagrees with the administrator’s decision); if it is not, then end the inquiry

and affirm the decision.” Id. at 1138 (footnote omitted).

      Here, we do not proceed past the first prong. Hayes, who was a

commercially-licensed truck driver for ten years, concedes that he has the physical

ability to perform sedentary to light occupations, but only contends that he does

not have the intellectual ability for any occupation within the sedentary to light

                                           2
occupation range. Hartford produced evidence that Hayes had the education,

training, or experience to perform various occupations within the sedentary to

light occupational range, such as a loading inspector, truck safety inspector, or

perishable-freight inspector. Upon a thorough consideration of the record, we

agree with the district court; the evidence indicates that Hayes has the intellectual

capacity to perform work in the sedentary to light occupational range.

      Accordingly, we affirm.

AFFIRMED.




                                          3